DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson et al. (US 4,256,979), in view of Gotkepeli (US 2018/0316343).
In regard to Claim 8:
	Hendrickson discloses, in Figure 2, an apparatus, comprising: first (28) and second (29) metal oxide semiconductor field effect transistors (MOSFETs) (Column 4: lies 23-25) coupled in cascade to selectively provide power to a circuit (31; Column 4: lines 42-44); a transistor (10) coupled to provide a gate voltage of the second MOSFET (10 source connected to 29 gate), but does not disclose a native transistor.
	Gotkepeli discloses, in Figure 5, a native transistor (502).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the native transistor taught by Gotkepeli with the transistors taught by Hendrickson in order to inhibit the increasing of harmonic distortion and the descreasing of breakdown voltage of the transistors (Gotkepeli Paragraph 0060: lines 6-8)
In regard to Claim 9:
	Gotkepeli further discloses, in Figure 2, wherein the native transistor is biased to reduce a gate induced drain leakage (GIDL) current of the first MOSFET (Paragraph 0059).
In regard to Claim 10:
	Hendrickson further discloses, in Figure 2, wherein a gate of the native transistor is coupled to a drain of the second MOSFET (29 drain connected to 10 gate via 28 body and 24) and wherein a source of the native transistor is coupled to the gate of the second MOSFET (10 source is connected to 29 gate).
In regard to Claim 11:
	Hendrickson further discloses, in Figure 2, wherein a gate voltage of the first MOSFET (28) is changed in order to selectively provide power to the circuit (Column 10: lines 43-50).
In regard to Claim 12:
	Hendrickson further discloses, in Figure 2, wherein the gate voltage of the first MOSFET (28) is changed to a ground voltage to provide power to the circuit (Column 10: lines 43-50).
In regard to Claim 13:
	Hendrickson further discloses, in Figure 2, wherein the gate voltage of the first MOSFET (28) is changed to a supply voltage to power down the circuit (Column 10: lines 16-19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W POOS/Primary Examiner, Art Unit 2896